Citation Nr: 1525232	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, (1) denied service connection for a left knee disability, a back disability, a neck disability, headaches, and a left shoulder disability, and (2) granted service connection for a left shoulder scar and assigned a noncompensable rating.  The Veteran filed a notice of disagreement (NOD), but only perfected his appeal of the left knee, back, and neck claims.  Thus, the remaining issues are not in appellate status.

In July 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 2.  No additional evidence has been received.

During the hearing, the Veteran raised informal claims for entitlement to service connection for asthma, a psychiatric disability, diabetes mellitus, and hepatitis C. These matters are referred to the agency of original jurisdiction (AOJ) for action.

(The claims of entitlement to service connection for neck and back disabilities are addressed in the remand that follows the decision below.)



FINDING OF FACT

The Veteran has a currently diagnosed left knee chondromalacia and arthritis that are as likely as not related to his military service.


CONCLUSION OF LAW

The Veteran has left knee chondromalacia and arthritis that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he injured his left knee during service, and that he has had left knee problems since.  

An October 1975 entry examination contains a normal clinical evaluation of the lower extremities.  Service treatment records show that the Veteran was treated for bilateral knee pain in June 1977.  X-rays showed a possible loose body.  The impression was "chondromalacia; ?loose body."  In August 1977, the Veteran complained of left knee pain after being involved in a motor vehicle accident.  X-rays of the knees were normal at that time.  February 1978 X-rays appeared to show a loose body in the medial compartment of the left knee.  The Veteran was scheduled for left knee surgery in March 1978, however, it was cancelled after close review of the X-rays showed that the loose body had not moved in two years.  He was subsequently deemed fit for full duty.

A January 1979 separation examination included a normal clinical evaluation of the lower extremities.  The Veteran complained of joint pain on the accompanying medical history report.

Post-service VA and private treatment records show that the Veteran has received treatment for left knee pain since 2008, and that he has reported left knee pain since service.

There are conflicting opinions on whether the Veteran's currently diagnosed left knee disability is related to his active service.  In May 2010, a VA examiner reviewed the claims file, diagnosed mild to moderate patellofemoral degenerative changes, and opined that this condition "was less likely as not" caused by or a result of the Veteran's service.  He reasoned that the Veteran did not report any high energy or direct injuries to his left knee during active duty that would have been the major contributing cause to post-traumatic arthritis of the patellofemoral joint.  

In January 2014, a private physician reviewed the service treatment records.  He noted that the Veteran injured his left knee during service, was subsequently treated multiple times, and developed chondromalacia and osteoarthritis.  He also reviewed the Veteran's recent orthopedic treatment records and noted that he continued to have pain and decreased mobility secondary to chondromalacia and osteoarthritis.  He opined that the Veteran "more likely than not" experienced these conditions during service.

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for a chondromalacia and arthritis of the left knee is granted.


ORDER

Service connection for left knee chondromalacia and arthritis is granted.



REMAND

The Veteran contends that he injured his back and neck during service, and that he has had back and neck problems since.  

An October 1975 entry examination contains a normal clinical evaluation of the spine.  Service treatment records show that, in October 1976, the Veteran complained of a sore neck and a headache.  The clinician determined that the Veteran was having a mild reaction to a flu shot that he received the previous day.  

In July 1978, the Veteran injured his back while lifting a dresser.  The diagnosis was "very slight muscle strain."  The Veteran received a light duty profile for 24 hours, although this restriction was apparently extended to one month upon follow up.

A January 1979 separation examination report refers to a normal clinical evaluation of the spine.  

The first post-service evidence of a back disability is a March 2001 private treatment record.  The Veteran complained of low back pain of two months' duration.  

A January 2004 private treatment record shows that the Veteran was diagnosed with mild to moderate degenerative changes of C5-6 and C6-7 bilaterally, including facet disease.  May 2006 and December 2010 X-rays of the cervical spine show multi-level degenerative disc disease.

SSA records contain a February 2011 VA treatment record, which shows that the Veteran reported a history of neck pain since 1976.

The Veteran submitted to a May 2010 VA examination.  He told the examiner that during service his neck "popped" while doing pull-ups, and that it "popped" again shortly thereafter while doing sit-ups.  He stated that the neck pain had gotten progressively worse.  The examiner reviewed the claims file, noted that his examination of the Veteran's cervical spine was unremarkable, and determined that "there is insufficient evidence to warrant the diagnosis of an acute or chronic neck disorder or residuals thereof."  He opined that the Veteran "did not provide a history that would support an opinion that he sustained a clinically significant cervical spine injury during active military service."  He noted that the records "do not document a cervical spine injury or the evaluation/management of a neck condition."  The examiner opined that the X-ray findings "could not have been causally related" to the Veteran's service "based upon reasonable medical certainty."  

The Board finds that this opinion is inadequate as the examiner appears to be using a medical standard that may require a higher hurdle than required by VA law to prove the claim.  The standard for adjudicating service connection claims is whether the evidence for and against the claim rises to the level of equipoise.  38 C.F.R. § 3.102.  Thus, on remand another VA examination must be scheduled in order determine whether the Veteran's currently diagnosed neck disability is a result of his service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The May 2010 VA examiner also reviewed the claims file, diagnosed mild L5-S1 lumbar disc degeneration and facet arthropathy via X-rays, and opined that this condition "is less likely as not" caused by or a result of the Veteran's service.  He reasoned that the Veteran's X-rays and MRIs were not consistent with a spinal condition that would have been "completely causally related" to the physical activities required for active military service.  He noted that the Veteran "denied any high energy injury to the low back" and that "his physical examination was not concordant with a history of a substantive or clinically significant lumbar herniated nucleus pulposus or neurocompressive pathology."  

The basis of the examiner's opinion is inadequate because the rationale for his conclusion that the X-ray/MRI and physical examination findings are not consistent with the currently diagnosed back disability is unclear.  The opinion also appears to overlook the fact that the Veteran was involved in a motor vehicle accident during service, and the examiner appears to concede that there might be some causal relationship to military service even though the back disability was not "completely" caused thereby.  

In December 2013, the Veteran's orthopedic surgeon reviewed the service treatment records and opined that it "is just as likely as not" that the Veteran's current condition is related to service.  He noted that the Veteran's back symptoms "led him to be on limited duty for over a year."  A July 28, 1978 STR clearly shows that the one-year limited duty profile was related to the Veteran's left knee disability.  An opinion based on incorrect facts has little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Thus, on remand another VA examination must be scheduled in order determine the etiology of the Veteran's currently diagnosed back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

The examiner should determine whether it is at least likely as not, i.e., 50 percent or greater probability, that any currently diagnosed neck and/or back disability is related to the Veteran's military service.

The examiner should address all relevant service treatment records and post-service treatment records.  The examiner should also address the Veteran's lay statements regarding chronic neck and back pain since separation from active duty.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements that he has had pain since service.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, readjudicate the claims remaining on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


